Case 8:19-cv-01687-DOC-DFM Document 101 Filed 12/14/20 Page 1 of 3 Page ID #:709




    1

    2

    3

    4

    5

    6

    7

    8                           UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
    9

   10   BANC OF CALIFORNIA,                       Case No: 8:19-cv-1687-DOC-DFM
        NATIONAL ASSOCIATION, a
        national banking association              Honorable David O. Carter
   11
                        Plaintiff,                JUDGMENT AGAINST ECKO
   12                                             INC. AND ASIAN EYE, LTD.
                v.
   13   ASIAN EYE, LTD., a Washington             Case Filed: September 4, 2019
        corporation;                              Trial Date: Vacated
        ECKO INC., a Washington corporation;
   14   ROBERTA FAUX, an individual;
        ANNE MARIE SHARP, an individual;
   15   TRACIE HILL, an individual; and
        DUPATTA DESIGNS LLC, a
        Pennsylvania limited liability company,
   16
                        Defendants.
   17

   18

   19

   20

   21
        BN 42841446v3
                                      JUDGMENT - CASE NO. 8:19-CV-1687
Case 8:19-cv-01687-DOC-DFM Document 101 Filed 12/14/20 Page 2 of 3 Page ID #:710




    1                                    DEFAULT JUDGMENT

    2           Pursuant to Rule 55(b)(2) of Federal Rules of Civil Procedure, Plaintiff Banc of

    3   California, National Association, by and through its attorneys of record, filed a an

    4   Application for Entry Default Judgment (“Motion for Entry of Default Judgment”)

        against Defendants Ecko Inc., a Washington corporation, and Asian Eye, Ltd., a
    5
        Washington corporation.
    6
                On December 15, 2020, the Court granted Plaintiff Banc of California, National
    7
        Association’s (the “Bank”) Motion for Entry of Default Judgment.
    8
                As set forth in the Court’s Order, judgment is hereby entered in favor of Banc of
    9
        California and against Ecko and Asian Eye as follows:
   10
                1.      Judgment is entered in favor of the Bank and against Ecko and Asian Eye as
   11
        to Claim 1 - Breach of Written Contract (Loan 5005) in the Complaint;
   12   (2) Claim 4 - Breach of Written Contract (Loan 5000); (3) Claim 7 - Money Had and

   13   Received; (4) Claim 8 - Account Stated; (5) Claim 9 – Open Book Account,

   14   (6) Claim 12 - Fraudulent Transfer; and (7) Claim 13 - Constructive Fraudulent

   15   Conveyance.

   16           2.      As such, judgment is entered in favor of the Bank and against Asian Eye

   17   and Ecko on the Complaint in the amount of $869,352.79 for Loan 935005000 and

        $440,772.85 for Loan 693075000, as detailed below:
   18

   19

   20

   21
        BN 42841446v3                          1
                                        JUDGMENT - CASE NO. 8:19-CV-1687
Case 8:19-cv-01687-DOC-DFM Document 101 Filed 12/14/20 Page 3 of 3 Page ID #:711




    1                                    Loan 935005000                Loan 6935075000
         Principal                       $693,733.78                   $348,286.92
    2
         Interest to November 13,        $151,079.47                   $74,363.94
    3    2020
         Late Charges                    $24,514.54                    $18,097.00
    4
         UCC Termination Fee             $25.00                        $25.00
    5    Total Due                       $869,352.79                   $440,772.86

    6

    7           3.      Pursuant to Local Rule 55-3, attorneys’ fees for a default judgment are

    8   determined pursuant to a fixed percentage schedule. C.D. Cal. L.R. 55-3. For a judgment

        over $100,000, the award is $5,600 plus 2% of the amount of $100,000. For this matter,
    9
        that amount would be $5,600 + ((($869,352.79 + $440,772.86) – ($100,000)) * .02) for a
   10
        total of $29,802.51. The total amount for attorneys’ fees is $29,802.51. Plaintiff also
   11
        requests costs in the amount of $6,986.64. This Court finds that amount reasonable and
   12
        awards the amount. The total amount of attorneys’ fees and costs is $36,789.15.
   13
                4.      Post-judgment interest at the interest rate of .11% per annum from the date
   14
        of this Judgement, until this judgment is fully satisfied.
   15
                5.      This judgment is as to Ecko and Asian Eye only.
   16           This is a final appealable order. See Fed. R. App. P. 4(a).
   17           IT IS SO ADJUDGED, ORDERED AND DECREED.

   18

   19           December 14, 2020
        Dated: _________________                   ___________________________________
                                                   Judge of the United States District Court,
   20                                              Central District of California

   21
        BN 42841446v3                           2
                                         JUDGMENT - CASE NO. 8:19-CV-1687
